DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicant’s claim to priority to provisional Application No. 12/161,466 filed February 1, 2011 now Patent No. 10,478,574; to PCT/GB2006/000182 filed January 19, 2006. 

Status of Claims 
This Office Action is responsive to the amendment filed on May 17, 2022. As directed by the amendment: claim 86 has been amended. Thus, claim 86 are presently pending in this application. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “manually-actuated liquid delivery pump” in an embodiment with the “gas supply unit configured to deliver an amount of gas through the outlet of the nosepiece” of claim 86 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 86 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Djupesland (U.S. Patent No. 6,715,485; hereinafter: “Djupesland’1”) in view of a second embodiment of Djupesland (hereinafter: “Djupesland’2”) in view of Djupesland (WO 2003/000310 A2; hereinafter: “Djupesland’310”) in view of Brian (U.S. Pub. No. 2004/0068222). 
Regarding Claim 86, Djupesland’1 discloses a liquid substance delivery device (Fig. 7; col 13 to col 14, ln 41), comprising: a housing (70, 72, 74, 80; Fig. 7); a nosepiece (82; Fig. 7; Abstract) attached to the housingthe outlet comprising a delivery channel (B, Fig. A annotated below); manually-actuated liquid delivery unit (86; Fig. 7 )configured to expel a metered amount of pharmaceutical substance through the outlet of the nosepiece upon manual actuation of the liquid delivery unit (col 14, ln 3-11);; wherein the liquid delivery unit contains a plurality of metered amounts of the pharmaceutical substance (col 14, ln 3-11).

    PNG
    media_image1.png
    425
    602
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 7 of Djupesland’1.

Djupesland’1 does not specifically disclose the liquid substance delivery device comprising a cuff member being configured to block a nasal valve of a subject whenmanual actuation of the liquid delivery pump.
Djupesland’2 discloses a liquid substance delivery device in a second embodiment (Fig. 4; col 11, ln 50 to col 12, ln 10) teaches a gas supply unit (44; Fig. 4) configured to deliver an amount of gas through an outlet of a nosepiece (30; Fig. 4), the delivered gas being a pharmaceutically acceptable gas other than an exhaled air flow (col 11, ln 50 to col 12, ln 10) for the purpose of optimizing the particle deposition efficiency in the nasal airway regardless of the degree of nasal congestion, maintaining an optimum flow rate in the nasal airway, and increasing the deposition efficiency of the medicament-containing particles (col 11, ln 63 to col 12, ln 8). 
Djupesland’310 teaches a liquid substance delivery device comprising: a housing (15; Fig. 2-9); a nosepiece (17; Fig. 2-9) attached to the housing (Pg. 16, ln 31 to Pg. 17, ln 2), the nosepiece including an outlet (21; Fig. 2-9) and a cuff member (27; Fig. 2-9), the cuff member configured to block a nasal valve of a subject when at least a portion of the nosepiece is fitted in a nasal passage of the subject (Fig. 4; Pg. 12, ln 20 to Pg. 13, ln 15; Pg. 14, ln 1-15) for the purpose of providing an inflated balloon that expands to sealing engages the inner wall of the nasal cavity and thereby provides for the expansion of the narrow nasal valve of the nasal cavity of the subject (Pg. 13, ln 12-15; Pg. 14, ln 1-6).
Brian teaches a drug delivery device comprising a manual actuation of the liquid delivery pump (4, 14; Fig. 3; ¶¶ 0130-0136) for the purpose of preventing reverse flow of medicament and air (Abstract; ¶¶ 0130-0136). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify liquid substance delivery device of Djupesland’1 to include the gas supply unit configured to deliver the amount of gas through the outlet of the nosepiece, the delivered gas being the pharmaceutically acceptable gas other than the exhaled air flow as taught by Djupesland’2; to include the cuff member configured to block a nasal valve of a subject when at least a portion of the nosepiece is fitted in a nasal passage of the subject as taught by Djupesland’310; and including the manually-actuated liquid delivery unit being the manual actuation of the liquid delivery pump as taught by Brian for the purpose of optimizing the particle deposition efficiency in the nasal airway regardless of the degree of nasal congestion, maintaining an optimum flow rate in the nasal airway, and increasing the deposition efficiency of the medicament-containing particles (See Djupesland’2: col 11, ln 63 to col 12, ln 8); providing the inflated balloon that expands to sealing engages the inner wall of the nasal cavity and thereby provides for the expansion of the narrow nasal valve of the nasal cavity of the subject (See Djupesland’310: Pg. 13, ln 12-15; Pg. 14, ln 1-6); and preventing reverse flow of medicament and air (See Brian: Abstract; ¶¶ 0130-0136), respectively.

Response to Arguments
Applicant’s arguments regarding the new limitations with respect to the manually actuated liquid delivery pump of independent claim 86 have been considered but are moot because the arguments do not apply to the rejection in the previous office action (e.g., do not apply to claim limitations previously rejected).  All arguments directed to new limitations in the amended claims are addressed in the 35 U.S.C. 103 rejection of Djupesland’1 in view of the second embodiment of Djupesland’2 in view of Djupesland’310 in view of Brian, shown above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634. The examiner can normally be reached M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785